DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see RCE filed 07/16/2021, with respect to claims 7-8 and 11-12 have been fully considered and are persuasive.  The rejections have been withdrawn in light of the newly filed claims.
Reasons for Allowance

Claims 1-12 are canceled.
Claims 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closes prior art of record is Oliveira et al. (US20060184790) in view of Ando et al. (US20010014058).  The prior 
However the prior arts of record individually nor in combination explicitly disclose wherein the MFU includes an identifier for distinguished from other MFU, wherein the information includes (i) a priority and (ii) a dependency counter, wherein the priority is a relative priority of a corresponding MFU with respect to remaining MFUs excluding the corresponding MFU, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483